DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Action is in response to the Amendment filed May 21, 2021.
In view of the Amendment, the objection to the specification and the rejections of claims 1-11 and claim 11 under 35 USC 112, as set forth in the Office Action dated 01/22/2021, are withdrawn.
Claims 1, 9 and 11 are amended.
Claims 1-11 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 5/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 8,423,151 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
In view of the approved Terminal Disclaimer, the rejections on the ground of non-statutory double patenting, as set forth in the 01/22/2021 Office Action, are overcome.

Response to Arguments
Applicant's arguments filed 05/21/2021 have been fully considered but they are not persuasive. 

In response to Applicant’s argument that DiLorenzo teaches against the claimed invention, the Examiner disagrees. DiLorenzo teaches tracking changes in the impedance history, which includes capacitance, in paragraph [0093]: “Stimulating electrode impedance history allows monitoring of stimulating electrode performance and functionality.”  DiLorenzo further discloses that a determination of a fracture, shorted, or encapsulated by tissue electrode can be determined by reviewing the impedance history in order to replace the fractured, shorted, or encapsulated by tissue electrodes as the control parameters, output stage parameters, and waveform parameters are adjusted to compensate for changes caused by the electrode being fractured, shorted, or encapsulated by tissue (paragraph [0093]: sensory input history information allows evaluation of the functionality of a sensor/electrode). 
Applicant’s reliance on paragraph [0097] of DiLorenzo is misplaced. The Office Action cites paragraph [0097] for its disclosure that electrode impedance has resistive and capacitive components which are calculated and thus, capacitive components are saved in the impedance history of the electrode. While the magnitude of current does not vary with DiLorenzo’s circuit when an electrode is encapsulated with tissue, other parameters of the electrode are adjusted to compensate for the changes in capacitance .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent Application Publication No. 2002/0177882 to DiLorenzo.
Referring to claim 1, DiLorenzo discloses a method of stimulating neural tissue (e.g., title and abstract: method for neural modulation signals delivered through stimulating electrodes) comprising: providing a neural stimulator including a plurality of electrodes suitable to stimulate neural tissue (e.g., paragraph [0016]: neurological control system generates neural modulation signals delivered through one or more electrodes to brain tissue);  testing and recording a capacitance for each electrode in the plurality of electrodes (e.g., paragraphs [0085]: IC recording electrode array 38 generates central neural signals in response to stimulation; [0092]-[0093]: control circuit 72 of stimulating and recording unit 26 provides stimulation waveform parameter history 
With respect to claim 2, DiLorenzo disclose the method according to claim 1, wherein change in capacitance is measured as a phase shift (e.g., paragraph [0097]: the relative magnitudes and phase shifts of waveforms is monitored and the capacitance of electrode impedance is calculated or measured).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiLorenzo, as applied to claim 1 above, and further in view of US Patent No. 5,830,212 to Cartmell et al. (hereinafter referred to as “Cartmell”).
DiLorenzo disclose the method according to claim 1, but does not expressly disclose the step of disabling bad electrodes. However, Cartmell, in a medical art: electrosurgical generator and electrode, teaches when an electrode is lifted from a patient, the capacitance between the electrode and patient decrease and causes a fault signal to be produced, and that the fault detection circuit disables internal circuitry until the electrode is corrected (e.g., column 17, lines 50-67 of Cartmell). Accordingly, one of ordinary skill in the art would have recognized the benefits of disabling an electrode when it is determined to be faulty in view of the teachings of Cartmell. Consequently, one of ordinary skill in the art would have modified DiLorenzo’s method so that electrodes that are determined to be bad or fault are disabled in order to ensure that the stimulator operates properly as taught by Cartmell, and because the combination would have yielded the predictable result of a method for stimulating neural tissue that ensure operation when the electrodes are in proper contact for the correct operation.

Claims 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiLorenzo as applied to claim 1 above, and further in view of US Patent Application Publication No. 2002/0038134 to Greenberg et al. (hereinafter referred to as “Greenberg”).
With respect to claim 4, DiLorenzo disclose the method according to claim 1, but does not expressly disclose that an external input from a video processor. However, 
As to claim 5, DiLorenzo disclose the method according to claim 1, but does not expressly disclose that the step of stimulating neural tissue is stimulating visual neural tissue to form artificial vision. However, Greenberg teaches the stimulation of visual neural tissue (e.g. retinal cells) to restore color vision with a retinal color prosthesis (e.g., abstract and paragraphs [0002]-[0003] of Greenberg). Accordingly, one of ordinary skill in the art would have recognized the benefits of stimulating visual neural tissue to form artificial vision in view of Greenberg. Consequently, one of ordinary skill in the art would have modified the method of DiLorenzo so that the step of stimulating neural tissue is simulating visual neural tissue to form artificial vision in view of the teachings of Greenberg, and because the combination would have yielded the predictable result of a method for stimulating visual neural tissue to from artificial vision. 
 
 
.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaw as applied to claim 1 above, and further in view of US Patent Application Publication No. 2006/0129207 to Fried et al. (hereinafter referred to as “Fried”).
With respect to claim 7, DiLorenzo discloses the method according to claim 1, but does not expressly disclose that the step of stimulating neural tissue is stimulating with charged balanced cathodic and anodic pulses. However, Fried, in a related art: electrical stimulation of retinal cells, teaches that electrical stimulation is delivered with charged balanced cathodic and anodic pulses to provide artificial vision (e.g., abstract and paragraphs [0045]-[0046] of Fried).  Thus, one of ordinary skill in the art would have recognized the benefits of stimulating neural tissue with charged balanced cathodic and .

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiLorenzo in view of Fried as applied to claim 7 above, and further in view of US Patent No. 6,458,157 to Suaning.
DiLorenzo in view of Fried teaches the method according to claim 7, but does not expressly teach shorting the plurality of electrodes to ground after the anodic pulses.
However, Suaning, in a related art: retinal stimulator, teaches that balance of electrical charge is critical to the safety and efficiency of retinal stimulation and that the charge balance requirement is achieved by two stimulus phases of opposite polarity (e.g., column 15, line 24-column 16, line 19) and a preferred embodiment where the stimulus is delivered to one of the electrodes and the return path for the stimulus is through a remote grounding electrode (e.g., column 16, lines 8-19 of Suaning). Thus, after the anodic pulse, the plurality of electrodes are grounded. Consequently, one of ordinary skill in the art would have recognized the benefits of grounding electrodes after the anodic pulse in view of the teachings of Suaning. Accordingly, one of ordinary skill in the art would have modified the method of DiLorenzo in view of Fried so that the method further comprises the well-known practice of shorting the plurality of electrodes to .

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571 272 4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792